Citation Nr: 1639160	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-28 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from September 1945 to August 1949 and from September 1951 to May 1954.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO).  The appellant's record is now in the jurisdiction of the Denver, Colorado, RO.  In an October 2011 VA Form 9, the appellant requested a hearing before the Board; she failed to appear for such hearing scheduled August 16, 2016, and the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).  


FINDINGS OF FACT

1.  The Veteran died in February 1984; the immediate cause of his death was lung carcinoma; the other significant condition (contributing to death but not related to immediate cause) listed was chronic obstructive lung disease.

2.  The Veteran's lung carcinoma and chronic obstructive lung disease are not shown to have manifested during service or in the first postservice year, and are not shown to have been related to a disease, injury, or event in service.

3.  The Veteran is not shown to have served in the Republic of Vietnam, in Korea between April 1, 1968, and August 31, 1971, or to have otherwise been exposed to herbicides/Agent Orange in service.

4.  At the time of his death, the Veteran did not have any service-connected disabilities; accordingly, it is not shown that such a disability caused or contributed to his death.  




CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 2014); 38 C.F.R. § 3.312 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  Under 38 U.S.C.A. § 5103(a), notice in a claim seeking service connection for cause of a Veteran's death (DIC) must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  By correspondence in February 2010 and in May 2011, the appellant was informed of what is needed to substantiate a claim of service connection for the cause of the Veteran's death, and of the information needed to support the claim; she received Hupp-compliant notice.

The Veteran's service treatment records (STRs) and service personnel records have been secured.  VA did not seek a medical advisory opinion as to whether the Veteran's lung carcinoma and chronic obstructive lung disease were related to service; absent any competent evidence suggesting that such disabilities may be associated with his service (as explained in detail within), a medical nexus opinion addressing such question is not necessary.  DeLaRosa v. Peake, 515 F.3d 1319 (Fed, Cir. 2008); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).  

The appellant has not identified any available pertinent evidence that remains outstanding.  She explained in a February 2010 statement that she does not have any medical records from the Veteran's civilian physician because it has been many years since his death.  In her October 2011 VA Form 9 (formal appeal), she also reported that private medical records are not available.  Accordingly, VA's duty to assist is met.  

Legal Criteria

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  It is not sufficient to show that a service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.      § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of a current disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the current disability and the disease or injury in service.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2015).  A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv) (2015).  

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; all chronic B cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Factual Background

Initially, the Board notes that it has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

The Veteran's death certificate lists the immediate cause of death as lung carcinoma and the other significant condition (contributing to death but not related to immediate cause) as chronic obstructive lung disease.  At the time of his death, he was not service-connected for any disabilities, nor did he have any pending claims seeking service connection.

The Veteran's STRs are silent for complaints, diagnoses, or treatment related to lung carcinoma and chronic obstructive lung disease.  On August 1949 separation examination, there were no significant abnormalities of the lungs or chest; chest x-rays also showed no significant abnormality.  On September 1951 enlistment examination, the Veteran denied pain or pressure in the chest, shortness of breath, and tumor, growth, cyst, or cancer; the chest x-ray was negative.  And on separation examination in May 1954, the Veteran had normal chest and lungs; a contemporaneous chest x-ray was negative.   

The file does not contain postservice treatment or examination records.  As noted above, the appellant explained in a February 2010 statement that she does not have any medical records from the Veteran's civilian physician because it has been many years since his death.  In her October 2011 VA Form 9 (formal appeal), she reported that private medical records are not available.  There are no records of VA treatment.

The appellant asserts that the Veteran's lung cancer (which is listed as the primary cause of death) should be service-connected on a presumptive basis as due to exposure to herbicides, specifically Agent Orange, while stationed in Korea during the Korean War.  See February 2010 statement.  In a March 2011 statement, she wrote, "I think he picked up something overseas tour, [and] it is related to military service."  She did not provide any further details pertaining to the date and/or location of alleged herbicide exposure. 
  
In November 2015, the Joint Service Records Research Center (JSRRC) submitted a formal finding that sufficient information required to verify herbicide exposure does not exist.  The JSRRC noted that the Veteran was in Korea during the Korean Conflict; however, he was not in Korea between April 1, 1968, and August 31, 1971.  The correspondence also noted that the file does not show any service on or near the DMZ and that further efforts to research the Veteran's stressor information would not likely provide any verifiable supporting data.  

Analysis

In the case at hand, the appellant has reported her belief that the Veteran was exposed to herbicides, specifically Agent Orange, while serving in Korea.  The Board notes that the Veteran's periods of active duty service were from September 1945 to August 1949 and from September 1951 to May 1954.  Regulations provide that a Veteran is presumed to have been exposed to herbicides in Korea if the evidence shows he was in a unit that operated in or near the Korean DMZ in an area in which herbicides are known to have been applied between April 1, 1968, and August 31, 1971.  38 C.F.R. § 3.307(a)(6)(iv).  As the evidence does not show that the Veteran served in Korea between April 1, 1968, and August 31, 1971, the presumptive provision does not apply and service connection for the cause of the Veteran's death on the basis that lung cancer may be presumed service-connected as due to in-service exposure to herbicides/Agent Orange in Korea is not warranted.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Furthermore, as there is no evidence or allegation of service in Vietnam, the presumptive provisions of 38 U.S.C.A. § 1116 do not apply.  

The Board has also considered whether service connection for the cause of the Veteran's death may be warranted under other theories of entitlement.  However, the evidence does not show, nor does the appellant report, that lung cancer or chronic obstructive lung disease manifested in service or to a compensable degree within the first postservice year.  Consequently, service connection on the basis that such disabilities became manifest in service and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. §§ 1112, 1137), is not warranted.  

The file does not contain any medical evidence or competent lay evidence that the Veteran's lung cancer and/or chronic obstructive lung disease may be associated with service.  Lastly, at the time of his death, the Veteran did not have any service-connected disabilities; accordingly, it cannot be shown that such a disability caused or contributed to his death.    

As the diseases which caused or contributed to cause the Veteran's death are not shown to have been related to his service, the preponderance of the evidence is against the appellant's claim of service connection for the cause of the Veteran's death.  Accordingly, her appeal in this matter must be denied.

The Board regrets that it cannot offer the appellant a more favorable outcome.  The Board acknowledges and appreciates the Veteran's honorable military service and is sympathetic to the loss his family has suffered.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).   



ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


